Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the claim the applicant claims the guide head is made of an optical transmission material such that light emitted from the lighting system is transmitted to the end of the guide head, however, support for this in combination with the light source being on the guide head as claimed in claim 1 is not provided in the originally filed speciation. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the applicant claims “a protrusion made of an elastic polymer material” and ‘the connector is made of a first elastic material”. It is unclear if the first elastic material is different than the elastic polymer material, as an elastic polymer material, i.e. a first elastic material, has been claimed or if the first elastic material is different than the claimed elastic polymer material. For examination purposes, the materials are being interpreted as different, however, the applicant should amend the claim to clarify what is being claimed. 
 the applicant claims “a delivery component including a guide head disposed on a front end of the delivery component”, “a housing” and “a light source disposed on the guide head, within the housing, at the front end of the delivery component”. It is unclear where the light source is disposed, such as how it can be on the guide head but within the housing at a front end of the delivery component. It is noted that the applicant has claimed the guide head and a housing, however, has not claimed how the housing is related to the delivery component including the guide head. The applicant has claimed the guide head is disposed on a front end of the delivery component, so it is unclear 
With respect to claim 11, the limitation of the light emitted from the lighting system being transmitted to the end of the guide head is unclear in view of the limitation of the independent claim now requiring the light source being disposed on the guide head as being interpreted as discussed above. In view of how the limitation is being interpreted it appears that the applicant does not have support for the claimed combination, see above rejection. 
With respect to claim 21, it is unclear if the light source system is different or the same than the lighting system of claim 1. It is noted that the applicant has claimed the light source on the guide head of claim 1 and the lighting “disposed surround the camera”. For examination purposes, it is being interpreted as the same light system. The applicant should amend the claims to clarify. If the applicant is trying to claim a second, different lighting system, the applicant should amend the claim to include limitation to differentiate the different between the two, such as location or using the terms first and second.  
With respect to claim 22 it is unclear how the tail of the delivery component is related to the housing of claim 1. The arrangement of the parts is unclear from the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10, 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable Haczek et al. (6,102,700) in view of Nejat (2009/0029323) in view of Kawamura (2001/0012605).
Haczek teaches a device comprising an interdental brush 32 including a working part 33/125 and a connector 35/122, wherein the working part is disposed at a front end of the connector 35/122, the working part includes a protrusion 127 made of an elastic polymer material, the connector is made of an elastic material, and the protrusion and the connector are formed into a whole so as to form the interdental brush (col. 7, ll. 65-67, col. 8, ll. 1-5, 25-27, col. 10, ll. 1-5), a delivery component including a guide head disposed on a front end of the delivery component and including a bended tube, wherein the interdental brush is positioned within the bended tube (see figs. 5-8, annotated figure below), and an outlet of the bended tube is disposed at an end of the guide head (see annotated figure), and a sliding mechanism including a sliding block 13/15/16/17 and an interdental brush connecting mechanism 31, wherein the interdental brush connecting mechanism is disposed on a first end of the sliding block (see figs. 5-
Nejat teaches an interdental brush including a working part 150 and a connector (the end of the shaft being the connector), wherein the working part includes a protrusion (bristles or flanges, pars. 32-33) made of an elastic polymer material and the connector is made of a first elastic material and the protrusion and the connector are formed into a hole so as to from the interdental brush (such that the shaft is made of nickel titanium and the bristles/flanges are made of nylon or flexible plastic or silicone). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Haczek with the two different material as taught by Nejat in order to allow the brush to bend and return to the original shape while ensure that it does not scratch tooth surface or implants. Haczek/Nejat teaches the invention as substantially claimed and discussed above, however, does not specifically teach a 
Kawamura teaches a device comprising an interdental cleaning element see fig. 5, (such that the fluid is for jetting on the teeth and gums, which would include the space between the teeth) comprising a lighting system including, a switch 24 (par. 41 which teaches the switch for controlling the operation of the video scope and jetting the liquid, the video scope when activated, the LED is activated in order to illuminate the object, par. 43 further par. 74 which teaches embodiment of fig. 5 has the same imaging elements as discussed in detail with respect to the embodiment of figure 1) and a light source 11 disposed on the guide head (such the elements above joint 14 is the guide head), within the housing (the housing being 23 which includes a portion of the lighting system such as the switch and electronics) at a front end of the delivery component (such that the light source 11 is on the guide head which is at a front end of the delivery component 7 and the guide head as discussed above).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to provide interdental tool taught by Haczek/Nejat with the lighting system as discussed above in detail as taught by Kawamura in order to perform maintenance operations such as observation and check on the interior of the oral cavity and ensure the target area is cleaned at the same time (see pars. 89, 92 of Kawamura). 
Haczek further teaches with respect to claim 2, wherein the interdental brush is a linear type interdental brush that is elastically deformed which installed in the bended tube and after the working part of the linear type interdental brush extends from the 
Haczek further teaches with respect to claim 3, wherein the interdental brush further comprises a smooth guide head 128 that is disposed at a front end of the working part of the interdental brush (see figs 2, 4).
Haczek further teaches with respect to claim 4, wherein the protrusion has a structure that is a fibrous protrusion structure (see figs. 3-4).
Haczek teaches the invention as substantially claimed and discussed above, however, does not specifically teach the switch is disposed on the housing, the lighting system further comprises an electrical system and a power system, wherein the electrical system and the power system are installed in the housing and the light source, the power system and the switch are connected together by the electrical system , wherein the light source includes an LED light source, wherein the delivery component further comprises an observation system, wherein the observation system is a mirror, the mirror is disposed on the guide head at the front end of the delivery component, wherein the observation system is a camera system, wherein the camera system comprises a camera, a data processing, an outputting system, an electrical system and a power system, wherein the video data output by the data processing and outputting system of the camera system can be displayed on a display means of a wired connection or a wireless connection, wherein the display comprises a smart phone, or a computer, or a liquid crystal display or a television, wherein the camera is disposed on the guide head at the front end of the delivery component, wherein the camera is 
Kawamura an interdental device, see fig. 5, (such that the fluid is for jetting on the teeth and gums, which would include the space between the teeth) comprising with respect to claim 8, the switch 24 is disposed on the housing 23, with respect to claim 9, wherein the lighting system further comprises an electrical system (pars. 40, 42-43 “electric wire for supplying power supply to the grip portion 5 and the video scope and transmitting a single from the video scope to the main body”, “image transmission circuit”, “driving circuit”), and a power system (pars. 40 “electric wire for supplying power supply to the grip portion, par. 41 “In the grip portion 5, there are incorporated: a power battery”, par. 44, “electric wiring for supplying various signal and electric power is provided”),  with respect to claim 10, wherein the electrical system and the power system are installed in the housing (see par 41, also see cited sections in detail with respect to claim 9), the light source, the power system, and the switch are connected together by  the electrical system (pars. 41-44, such that the switch activates the system which provides the power through the wiring), with respect to claim 13, wherein the light source includes an LED light source 11 (par. 43), with respect to claim 14, wherein the delivery component further comprises an observation system for observing the oral cavity (see fig. 5, pars. 42-43, the observation system being the CCD camera 8 and associated elements 9-11, par. 89), with respect to claim 15, wherein the observation system is a mirror 10 (par. 42-43, the prism mirror is part of the observation system, it is noted the use of the term “comprising” allows other elements to be included in the system and does not limit it to the claimed element), and the mirror 10 is disposed on 

Claims 1-4, 8-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haczek et al. (6,102,700) in view of Nejat (2009/0029323) in view of Alexander et al. (2009/0148808).
Haczek teaches a device comprising an interdental brush 32 including a working part 33/125 and a connector 35/122, wherein the working part is disposed at a front end of the connector 35/122, the working part includes a protrusion 127 made of an elastic polymer material, the connector is made of an elastic material, and the protrusion and the connector are formed into a whole so as to form the interdental brush (col. 7, ll. 65-67, col. 8, ll. 1-5, 25-27, col. 10, ll. 1-5), a delivery component including a guide head disposed on a front end of the delivery component and including a bended tube, wherein the interdental brush is positioned within the bended tube (see figs. 5-8, annotated figure below), and an outlet of the bended tube is disposed at an end of the guide head (see annotated figure), and a sliding mechanism including a sliding block 
Nejat teaches an interdental brush including a working part 150 and a connector (the end of the shaft being the connector), wherein the working part includes a protrusion (bristles or flanges, pars. 32-33) made of an elastic polymer material and the connector is made of a first elastic material and the protrusion and the connector are formed into a hole so as to from the interdental brush (such that the shaft is made of nickel titanium and the bristles/flanges are made of nylon or flexible plastic or silicone). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Haczek with the two different material as taught by Nejat in order to allow the brush to bend and return to the original shape while ensure that it does not scratch tooth surface or implants. Haczek/Nejat teaches the invention as 
Alexander teaches a device comprising an interdental cleaning element 420, see figs. 4b-4c, comprising a lighting system including, a switch 429 and a light source 416 disposed on the guide head (such that the light source 416 is disposed on the guide head when the guide head 414 is connected to the delivery component (the portion of the body 413 including the head 414 being the delivery component), within the housing 412 at a front end of the delivery component (such that the light 416 is at the front end of the delivery component 413). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to provide interdental tool taught by Haczek/ Nejat with the lighting system as discussed above in detail as taught by Alexander in order to illuminate the oral cavity and kill germs (see abstract of Alexander).  
Haczek further teaches with respect to claim 2, wherein the interdental brush is a linear type interdental brush that is elastically deformed which installed in the bended tube and after the working part of the linear type interdental brush extends from the bended tube, the working part of the interdental brush regains a linear shape (see figs. 6-7, col. 7, ll. 65-67, col. 8, ll. 1-5, 25-27, col. 10, ll. 1-5).
Haczek further teaches with respect to claim 3, wherein the interdental brush further comprises a smooth guide head 128 that is disposed at a front end of the working part of the interdental brush (see figs 2, 4).
Haczek further teaches with respect to claim 4, wherein the protrusion has a structure that is a fibrous protrusion structure (see figs. 3-4).
Haczek teaches the invention as substantially claimed and discussed above, however, does not specifically teach the switch is disposed on the housing, the lighting system further comprises an electrical system and a power system, wherein the electrical system and the power system are installed in the housing and the light source, the power system and the switch are connected together by the electrical system, the guide head is made of an optical transmission material such that light emitted from the lighting system is transmitted to the end of the guide head and the light source includes and LED light source.
 Alexander further teaches with respect to claim 8, the delivery switch is disposed on the housing (such that the switch 429 is on the housing 412, maybe indirectly through the delivery component or directly on the end of the housing), with respect to claim 9, wherein the lighting system further comprises an electrical system (see figs. 4b, 4d, such that the electrical system is the control circuit 417 and the wires connecting the battery and switch to the control circuit to control the light element 416, par. 37), and a power system 418, with respect to claim 10, wherein the electrical system and the power system are installed in the housing 412 (see fig. 4b such that the battery and wire connected to the battery 418 are in the housing 412, the light source 416, the power system 418 and the switch 429 are connected together by the electrical system (see fig. 4b showing the wire connected the elements, par. 37), with respect to claim 11, wherein the guide head 414 is made of optical transmission material such that light emitted from the lighting system is transmitted to the end of the guide head (the guide head 414 .  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haczek et al. (6,102,700) in view of Nejat (2009/0029323) in view of Kawamura (2001/0012605) as applied to claim 1 above, and further in view of Hadary (4,033,007).
Haczek/Nejat/Kawamura teaches the invention as substantially claimed and discussed above, however, does not specifically teach a storage compartment that can store the interdental brush or a toothbrush or a tooth paste is disposed on a tail of the delivery compartment and the toothbrush stored in the storage compartment.
Hadary teaches an interdental device comprising a storage compartment 17 configured to store an interdental brush P disposed on a tail 22 of the delivery compartment 13 (see fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Haczek/Nejat/Kawamura with the storage compartment configured to store the interdental brush on a tail of the delivery component as taught Hadary in order to store replacement tips.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haczek et al. (6,102,700) in view of Nejat (2009/0029323) in view of Alexander et al. (2009/0148808) as applied to claim 1 above, and further in view of Hadary (4,033,007).
Haczek/Nejat/Alexander teaches the invention as substantially claimed and discussed above, however, does not specifically teach a storage compartment that can store the interdental brush or a toothbrush or a tooth paste is disposed on a tail of the delivery compartment and the toothbrush stored in the storage compartment.
Hadary teaches an interdental device comprising a storage compartment 17 configured to store an interdental brush P disposed on a tail 22 of the delivery compartment 13 (see fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Haczek/Nejat/Alexander with the storage compartment configured to store the interdental brush on a tail of the delivery component as taught Hadary in order to provide the user with different tools or replacement tools needed to clean the teeth in one single instrument for easy use.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-9, 11, 13-14, 16-17, 19 and 21-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-19 of U.S. Patent No. 10,646,314 in view of Haczek et al. (6,102,700). 
With respect to claim 1, ‘314 teaches a device, comprising: an interdental brush comprising a working part and a connector, the working part includes a protrusion made of an elastic polymer material (see claim 12) and the connector is made of a first elastic material (see claim 12, such that the connector is part of the brush); a delivery component comprising: a guide head disposed on a front end of the delivery component and comprising a bended tube, the interdental brush is positioned within the bended tube (see claim 1 of ‘314), wherein an outlet of the bended tube is disposed at an end of the guide head, a sliding mechanism comprising a sliding block and an interdental brush connecting mechanism, wherein the interdental brush connecting mechanism is disposed on a first end of the sliding block, and a housing (see lines 1-13 of claim 1 of ‘314); the sliding block can be pushed and pulled to drive the interdental brush to perform a corresponding reciprocating movement in the bended tube so as to make the working part extend form or withdraw to the outlet of the bended tube at the end of the guide head (see claim 1 and 5), a housing (claim 1), a light system including a switch and a light source disposed on the guide head within the housing at a front end of the delivery component (see claims 7, 9, such that the delivery component includes the guide head) and the connector and the protrusion are formed into a whole (see lines 2-3, 38-46 of claim 1 and claim 4 of ‘314 which discusses how the device works, it is noted that the elements are “formed as a whole” since they are connected together). 
 Haczek teaches the interdental brush connection mechanism is detachably coupled to the connector via a concave-convex fit connection (see figs. 2, 5-8, col. 2, ll. 34-37, col. 3, l. 1, col. 7, ll. 33-39, col. 10, ll. 34-14, col. 11, ll. 49-67, col. 12, ll. 1-10). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify ‘314 with the shaped connection taught by Haczek in order to allow for quick and easy changing of tip as needed. 
 ‘314 further teaches with respect to claim 2, wherein the interdental brush is a linear-type interdental brush and is made of elastic material; wherein the linear-type interdental brush is elastically deformed while installed in the bended tube and wherein, after the working part of the linear-type interdental brush extends from the bended tube, the working part of the interdental brush regains a linear shape (see claim 2 of ‘314). 
 ‘314 further teaches with respect to claim 3 wherein the interdental brush further comprises a smooth guide head, and the smooth guide head is disposed at a front end of the working part of the interdental brush (see claim 3 of ‘314). 
 ‘314 further teaches with respect to claim 4, wherein the working part comprises a protrusion, and wherein a structure of the protrusion is selected from a group consisting of: a protrusion formed by a thread structure, a vane-type protrusion, and a fibrous protrusion (see claim 4 of ‘314).  
 ‘314 further teaches with respect to claim 7, wherein the sliding mechanism further comprises a driving spring that can push the sliding mechanism to move forward, 
 ‘314 further teaches with respect to claim 8, the switch (see claim 9 of ‘314), however does not specifically teach the switch is on the housing, however, all the components are connected together therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to move the switch to be on the housing as an obvious matter of design choice, such that it would have been obvious to put the switch in a location easy for the user to access it. 
 ‘314 further teaches with respect to claim 9, wherein the lighting system comprises an electrical system, and a power system (see claim 9 and lines 32-33 of claim 1 of ‘314). 
 ‘314 further teaches with respect to claim 11, wherein the guide head is made of optical transmission material such that light emitted from the lighting system is transmitted to the end of the guide head (see claims 8 and 13 of ‘314). 
 ‘314 further teaches with respect to claim 13 the lighting system (see claim 9), however, does not specifically teach, wherein the lighting system includes an LED light source, however, it is noted that the use of an LED for an illumination source would have been an obvious design choice as LED’s are known for being widely used and a common light source. 
 ‘314 further teaches with respect to claim 14, wherein the delivery component further comprises an observation system (see lines 19-22 of claim 1 of ‘314 regarding the camera system, which is an observation system). 
 ‘314 further teaches with respect to claim 16, wherein the observation system is a camera system (see lines 19-22 of claim 1 of ‘314 regarding the camera system, which is an observation system). 
‘314 further teaches with respect to claim 17, wherein the camera system comprises a camera, a data processing, an outputting system, an electrical system, and a power system (see lines 19-22, lines 31-33 of claim 1 of ‘314 regarding the camera system). It is noted it would have been obvious to one having ordinary skill in the art that the camera system would have a power system and an outputting system in order to the camera and be able to view the images captured by the camera system). 
 ‘314 further teaches with respect to claim 19, wherein the camera is disposed on the guide head at the front end of the delivery component (see lines 23-25 of claim 1 of ‘314). 
 ‘314 further teaches with respect to claim 21, further comprising a light source system for providing lighting disposed surround the camera (see lines 19-22 of claim 1 and claim 7 such that the applicant claims the combination of the camera system and lighting system). With respect to the limitation “for providing lighting disposed surround the camera, it would have been obvious to one having ordinary in the art to provide the lighting around the camera in order to illuminate the oral cavity to obtain a usable image.  
‘314 further teaches with respect to claim 22 the device wherein a storage compartment that can store the interdental brush, or a toothbrush or a tooth paste is disposed on a tail of the delivery component (see claim 10).
 ‘314 further teaches with respect to claim 22, wherein a storage compartment that can store the interdental brush, or a toothbrush, or a tooth paste is disposed on a tail of the delivery component (see claim 10 of ‘314). 
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and the double patenting rejection is overcome.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed June 28, 2021 have been fully considered but they are not persuasive. The applicant argues that the prior art of Nejat does not teach the concave-convex connection as claimed, however, it is noted that the prior art of Haczek has been cited to teach the limitations, therefore, the applicant’s arguments are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        8/17/2021